Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s Remarks filed 2/23/2022 have been considered by the Examiner.
Claims 1 and 11 are amended. Claim 17 is cancelled. Claims 18-21 are newly added. Claims 1-16 and 18-21 are pending in the present application and an action on the merits follows.

Claim Objections
Claims 1-16 and 18-21 are objected to because of the following informalities:  
Claim 1 recites “wherein the blood purification apparatus or to the managing apparatus includes a display device that displays the information regarding the blood purification treatment.” This appears to contain a grammatical error. For the purpose of examination, Examiner interprets the limitation to read as “wherein the blood purification apparatus or [[to]] the managing apparatus includes a display device that displays the information regarding the blood purification treatment.”
Claim 2-16 and 18-21 are also objected to because they incorporate the deficiencies of parent claim 1 without solving the problem addressed above.
Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.  
Independent claim 1 describes the abstract idea of providing treatment, receiving and storing information, searching and extracting histories, and estimating transitions. Specifically, claim 1 recites:
“giving blood purification treatment to a patient; 
receive information related to the blood purification treatment to and from the blood purification apparatus, 
storing the information on the blood purification treatment in a time course with progress of the treatment and accumulating the information as a history for each treatment session; and 
wherein the history includes a particular parameter related to the treatment and that changes with time during the blood purification treatment, the particular parameter comprising, setting information on the blood purification apparatus, master information that enables section of a particular incident that has occurred unsteadily, personal information on a patient to be tested, a setting parameter for an actuator, a change in venous pressure, a hematocrit value, ultrafiltration rate, plasma refilling rate (PRR), or a Kt/V, and 
searching the histories accumulated in the storage device and extracting, as an approximate history, a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment; 
estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting device so that the transition of the particular parameter in the current session can be compared with a transition of the particular parameter from the histories to determine if the transition of the current session is normal; and”
	The steps of giving, storing, receiving, searching, extracting, and estimating describe actions and concepts that can be, under broadest reasonable interpretation, managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions). Although the claims contain additional elements outside the scope of the abstract idea, the claims amount to a person or persons following a set of instructions or rules to provide treatment, receive and store information, search and extract histories, and estimate transitions. Therefore, the recited limitations cover a process that, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.	
This judicial exception is not integrated into a practical application. In particular, claim 1 recites:  
“a blood purification apparatus capable of
a managing apparatus remote from the blood purification apparatus and in communication with the blood purification apparatus to transmit and
the managing apparatus including a storage device capable of 
wherein the blood purification apparatus or to the managing apparatus includes a display device that displays the information regarding the blood purification treatment,
wherein the managing apparatus includes an extracting device capable of
an estimating device that
a display control device that displays the transition of the particular parameter estimated by the estimating device and the transition of the particular parameter observed in the current session of blood purification treatment simultaneously on the display.”
The limitations relating to displaying and transmitting, however, simply introduce insignificant extra-solution activity (i.e. pre-solution and/or post-solution activities such as mere data gathering, selecting a particular data source or type of data to be manipulated, outputting resulting data, etc.) to the claim language. Specifically, the above-mentioned limitations recites outputting resulting data. The apparatuses, devices, and display are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 32-33, 49-50, 67-71] such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the recitations related to a blood purification apparatus merely generally link the abstract idea to a particular technology or field of use. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are therefore directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Data output has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP
2106.05(d)(II).  Additionally, the apparatuses, devices, and display are recited at a high level of generality. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. See Parker v Flook, 437 U.S. at 594; Bancorp Services v Sun Life, 687 F.3d at 1278; Alice Corp, 134 S. Ct. at 2359-2360; Benson, 409 U.S. at 65-67; Ultramercial, 772 F.3d at 716-717. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept. Furthermore, a blood purification apparatus is descried by the Applicant as a well-understood, routine, and conventional device [Spec P 0002]. Well-understood, routine, and conventional elements cannot provide significantly more.
	Claims 3-4, 6-7, 12-16, and 18-19 further describe the abstract idea of their respective parent claims, while also reciting new additional elements. The claims and their correspond additional elements are as follows:
Claims 3-4, 6-7, and 12-16 recite displaying. Displaying simply introduces insignificant extra-solution activity to the claim language and has been recognized by the courts as well-understood, routine, and conventional functions when claimed as insignificant extra-solution activity. See MPEP 2106.05(d)(II). Thus, these limitation do not integrate the abstract idea into practical application, nor do they amount to significantly more than the abstract idea. 
Claims 18-19 recites a server, personal computer, and an excluding device. These elements are recited at a high level of generality (i.e., as a generic computer elements performing a generic computer functions of collecting, analyzing, and transmitting data) [Spec P 35, 49, 69-70] such that they amount to no more than mere instructions to apply the exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Implementation of well-understood, routine, and conventional functions with a computerized system does not amount to an inventive concept.
Dependent claims 2, 6, 8-11, and 20-21 do not add “significantly more” to the eligibility of their respective independent claims and simply recite a more complex abstraction executed on a generic computer.  Even when considered as an ordered combination, these dependent claims do not add significantly more than when considered individually, and therefore, the analysis above applies for claims 2, 6, 8-11, 20-21 as well.  	
	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and thus, no indication that the claims include inventive concepts. 
	Accordingly, claims 1-16 and 18-21 are directed to an abstract idea without significantly more. Therefore claims 1-16 and 18-21 are rejected under 35 U.S.C. § 101.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3, 7-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165).
Regarding claim 1, Wolff teaches a blood purification system comprising: 
a blood purification apparatus capable of giving blood purification treatment to a patient [P 61] (Wolff teaches a blood treatment unit for purification and treatment of blood); 
a managing apparatus in communication with the blood purification apparatus to transmit and receive information related to the blood purification treatment to and from the blood purification apparatus [P 108, 114, 219-226] (Wolff teaches a central processing unit, which is interpreted as a managing apparatus, which communicates with the blood treatment unit), 
the managing apparatus including a storage device capable of storing the information on the blood purification treatment in a time course with progress of the treatment and accumulating the information as a history for each treatment session [P 219-226, 230-234] (Wolff teaches a storage unit, which is interpreted as a storage device, for storing pressure data related to blood treatment which contributes to a patient history as discussed in P 232); and 
wherein the managing apparatus includes a display device that displays the information regarding the blood purification treatment, wherein the history includes a particular parameter related to the treatment and that changes with time during the blood purification treatment, the particular parameter comprising, setting information on the blood purification apparatus, master information that enables section of a particular incident that has occurred unsteadily, personal information on a patient to be tested, a setting parameter for an actuator, a change in venous pressure, a hematocrit value, ultrafiltration rate, plasma refilling rate (PRR), or a Kt/V [P 114, 232-233, 245] (Wolff teaches that the central processing unit comprises a display for outputting results of blood treatment analysis; Wolff also teaches in P 248 that this includes blood parameters such as hematocrit); and 
wherein the managing apparatus includes 
an extracting device capable of searching the histories accumulated in the storage device and extracting, as an approximate history, a history including the particular parameter approximate to the particular parameter observed at a current time in a current session of blood purification treatment or a history including the particular parameter exhibiting a transition approximate to a transition of the particular parameter observed until the current time in the current session of blood purification treatment [P 219-226, 231-232] (Wolff teaches a search algorithm, which is interpreted as the extracting device, for searching and obtaining historical patient data; Wolff also teaches accessing this stored historical data and utilizing the data as reference data based on currently detected measurement values); 
an estimating device that estimates a transition of the particular parameter to be observed after the current time in the current session of blood purification treatment from the approximate history extracted by the extracting device so that the transition of the particular parameter in the current session can be compared with a transition of the particular parameter from the histories to determine if the transition of the current session is normal [P 23-30, 109, 206] (Wolff teaches estimating target measurements for the current dialysis session using the stored historical measurements; because the estimated target is a different value than the current measurement, this estimate is interpreted as a transition; Wolff also teaches comparing the substitution target with previous measurements); and 
a display control device that displays the transition of the particular parameter estimated by the estimating device and the transition of the particular parameter observed in the current session of blood purification treatment simultaneously on the display [P 111, 114, 245] (Wolff teaches displaying the current pressure measurements as well as the determined target).
Wolff may not explicitly teach:
remote from the blood purification apparatus and
However, Oshita teaches:
remote from the blood purification apparatus and [P 347-348] (Oshita teaches that the server, which is interpreted as corresponding to the managing apparatus, may be in a different room than the blood purification device, and thus is interpreted as being remote)
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Biological information and blood treating device information control system as taught by Oshita with the Blood ultrafiltration substitution target method and device taught by Wolff with the motivation of improving the quality and safety of medical care [Oshita P 518].
Regarding claim 2, Wolff and Oshita teach the blood purification system according to Claim 1, wherein the extracting device is {YB:00922202.DOC }-22-capable of searching the histories including not only the histories of a patient to whom the blood purification treatment is going to be given but also the histories of any other patient and extracting an approximate history therefrom [P 68, 219-226] (Wolff teaches that the reference measurements may be from previous sessions of the patient or from other similar patients).  
Regarding claim 3, Wolff and Oshita teach the blood purification system according to Claim 1, wherein the display control device is capable of displaying information on the current session of blood purification treatment as a graph with progress of time [Fig. 20, P 351-355] (Oshita teaches displaying a graph of current measurements related to blood treatment over time), and 
is capable of displaying the transition of the particular parameter estimated by the estimating device with reference to a time axis of the graph [Fig. 20, P 351-355] (Oshita teaches displaying, on the same graph and axis as other measurements, a blood volume change, which is interpreted as corresponding to the transition taught above).  
Obviousness for combining the teaching of Wolff and Oshita is discussed above for claim 1 and is incorporated herein.
Regarding claim 7, Wolff and Oshita teach the blood purification system according to Claim 1, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 8, the claim is analogous to claim 3, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3. 
Regarding claim 12, Wolff and Oshita teach the blood purification system according to Claim 2, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 13, Wolff and Oshita teach the blood purification system according to Claim 3, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating {YB:00922202.DOC }-24-device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 18, Wolff and Oshita teach the blood purification system according to Claim 1, wherein the managing apparatus comprises a server and a client personal computer that are in communication with one another [P 390] (Oshita teaches a server in communication with a client device, which is interpreted as a client personal computer).
Obviousness for combining the teaching of Wolff and Oshita is discussed above for claim 1 and is incorporated herein.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 1 above, and further in view of Ohishi (U.S. Patent Application Publication No. 20040057037).
Regarding claim 4, Wolff and Oshita may not explicitly teach the blood purification system according to Claim 3, wherein the display control device is capable of displaying an upper-limit transition and a lower-limit transition of the particular parameter that are estimated by the estimating device as graphs respectively.  
However, Ohishi teaches the blood purification system according to Claim 3, wherein the display control device is capable of displaying an upper-limit transition and a lower-limit transition of the particular parameter that are estimated by the estimating device as graphs respectively [P 70-74, Fig. 4] (Ohishi teaches determining an upper and lower limit of a change in measurements, and a graph showing the upper and lower limit, which is interpreted as corresponding to the displayed graph taught above).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Blood treatment device and method for blood treatment as taught by Ohishi with the system taught by Wolff and Oshita with the motivation of improving patient safety and reducing workload for attending staff [Ohishi P 89].  
Regarding claim 14, Wolff, Oshita, and Ohishi teach the blood purification system according to Claim 4, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Obviousness for combining the teachings of Wolff, Oshita, and Ohishi is discussed above for claim 4 and is incorporated herein.

Claims 5, 6, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 1 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 5, Wolff and Oshita may not explicitly teach the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] (Mensinger teaches receiving user input comprising a time period and accessing historical sensor data corresponding to the input time period).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the methods taught by Wolff and Oshita with the motivation of allowing users to adjust time periods for display, thereby allowing for more user-friendly analyses of historical data.
Regarding claim 6, Wolff, Oshita, and Mensinger teach the blood purification system according to Claim 5, wherein if a past time is specified through the input device, the display control device becomes capable of displaying a graph starting from the specified past time [P 61, 94] (Mensinger teaches generating reports based on the user time input and corresponding historical data, and that the reports include graphs).  
Obviousness for combining the teachings of Wolff, Oshita, and Mensinger is discussed above for claim 5 and is incorporated herein.
Regarding claim 9, the claim is analogous to claim 5, and thus it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5. 
Regarding claim 15, Wolff, Oshita, and Mensinger teach the blood purification system according to Claim 5, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Regarding claim 16, Wolff, Oshita, and Mensinger teach the blood purification system according to Claim 6, wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 1 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 10, Wolff and Oshita may not explicitly teach the blood purification system according to Claim 3, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] (Mensinger teaches receiving user input comprising a time period and accessing historical sensor data corresponding to the input time period).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the system taught by Wolff and Oshita with the motivation of allowing users to adjust time periods for display, thereby allowing for more user-friendly analyses of historical data.

Claims 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) and Ohishi (U.S. Patent Application Publication No. 20040057037) as applied to claim 4 above, and further in view of Mensinger (U.S. Patent Application Publication No. 20110004085).
Regarding claim 11, Wolff, Oshita, and Ohishi teach:
wherein the display control device is capable of displaying the transition of the particular parameter estimated by the estimating device in a distinguishable manner [P 111, 114, 245] (Wolff teaches displaying the current determined target, which is interpreted as the transition; the output is then utilized by staff, and is therefore interpreted as distinguishable).  
Wolff, Oshita, and Ohishi may not explicitly teach the blood purification system according to Claim 4, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history.
	However, Mensinger teaches the blood purification system according to Claim 1, further comprising an input device through which a past time before the current time in the current session of blood purification treatment is specifiable, wherein the extracting device is capable of searching the histories including the particular parameter approximate to the particular parameter observed at the time inputted through the input device and extracting the history as an approximate history [P 94] (Mensinger teaches receiving user input comprising a time period and accessing historical sensor data corresponding to the input time period).  
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Performance reports associated with continuous sensor data from multiple analysis time periods as taught by Mensinger with the system taught by Wolff, Oshita, and Ohishi with the motivation of allowing users to adjust time periods for display, thereby allowing for more user-friendly analyses of historical data.
	
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Wolff (U.S. Patent Application Publication No. 20130303961) in view of Oshita (U.S. Patent Application Publication No. 20050102165) as applied to claim 1 above, and further in view of Goodgame (U.S. Patent Application Publication No. 20130346093).	Regarding claim 19, Wolff and Oshita may not explicitly teach the blood purification system of claim 18, wherein the managing apparatus includes an excluding device that excludes histories accumulated in the storage device by the extracting device.
However, Goodgame teaches the blood purification system of claim 18, wherein the managing apparatus includes an excluding device that excludes histories accumulated in the storage device by the extracting device [P 34-40] (Goodgame teaches checkboxes for selecting or unselecting patient data to be included in a database query, the criteria including sex, age, and comorbidities, which is interpreted as primary disease).
One of ordinary skill in the art at the time the invention was made would have found it obvious to include the Systems and methods for analytics on viable patient populations as taught by Goodgame with the methods taught by Wolff and Oshita with the motivation of improving performance relating to data retrieval and analytics.
Regarding claim 20, Wolff, Oshita, and Goodgame teach the blood purification system of claim 19, wherein the excluding device includes checkboxes that allow a user to select items excluded from the histories accumulated by the extracting device [P 34-40] (Goodgame teaches checkboxes for selecting or unselecting patient data to be included in a database query, the criteria including sex, age, and comorbidities, which is interpreted as primary disease).
Obviousness for combining the teachings of Wolff, Oshita, and Goodgame is discussed above for claim 19 and is incorporated herein.
Regarding claim 21, Wolff, Oshita, and Goodgame teach the blood purification system of claim 20, wherein the checkboxes all the excluding device to exclude patients other than the current patient, patients of a different sex, patient of different ages, patients having a different primary disease, or patients have a different dry weight or test value [P 34-40] (Goodgame teaches checkboxes for selecting or unselecting patient data to be included in a database query, the criteria including sex, age, and comorbidities, which is interpreted as primary disease).
Obviousness for combining the teachings of Wolff, Oshita, and Goodgame is discussed above for claim 19 and is incorporated herein.


Response to Arguments
Applicant’s Remarks filed 3/16/2022 have been fully considered by the Examiner. Arguments are responded to herein below in the order in which they appear in the Remarks filed 3/16/2022.

35 USC 101 Arguments
1.	Regarding Applicant’s remarks that the structural features of the claims provide utility [Applicant Remarks Pg. 7], Examiner respectfully disagrees. Structural component listed in claim 1 include apparatuses, devices, and a display.  These additional elements, however, are recited at a high level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Generic computer components recited as performing generic computer functions that are well-understood, routine, and conventional activities amount to no more than implementing the abstract idea with a computerized system. Additionally, the recitations related to a blood purification apparatus merely generally link the abstract idea to a particular technology or field of use. Furthermore, a blood purification apparatus is described by the Applicant as a well-understood, routine, and conventional device [Spec P 0002]. Thus, the additional elements do not integrate the abstract idea into practical application nor do they recite significantly more than the abstract idea.
	It is for at least the reasons described above that the claims remain rejected under 35 USC 101.

35 USC 102 & 103
	Prior to addressing 35 USC 102 and 103 arguments Examiner first notes that, in light of the present amendments, independent claim 1 is now rejected under 35 USC 103 and not 35 USC 102.
2.	Regarding Applicant’s remarks that Wolff does not teach the present amendments [Applicant Remarks Pg. 8], Examiner respectfully disagrees. Specifically, Wolff teaches that the central processing unit comprises a display for outputting results of blood treatment analysis and that this includes blood parameters such as hematocrit [P 114, 232-233, 245]. Additionally, Wolff teaches comparing the substitution target with previous measurements [P 109], and thus teaches “so that the transition of the particular parameter in the current session can be compared with a transition of the particular parameter from the histories to determine if the transition of the current session is normal.”
3.	Regarding Applicant’s remarks that Wolff does not teach time course data [Applicant Remarks Pg. 8], Examiner respectfully disagrees. Wolff teaches measurements at multiple time points [P ], and thus teaches time course data [P 229, 239]. 
4.	Regarding Applicant’s remarks that Wolff does not teach limitations relating to an estimate device [Applicant Remarks Pg. 8], Examiner respectfully disagrees. Specifically, regarding Applicant’s remarks that “predicting an optical substation target is the same as estimating a particular parameter,” Examiner respectfully submits that Wolff teaches the claim when read under broadest reasonable interpretation. Wolff teaches calculating target measurements associated with an ultafiltration event [P 23-30, 109, 206], which is interpreted as estimating a particular parameter. Regarding Applicant’s remarks that the simultaneous display in not taught, Examiner respectfully disagrees. Wolff teaches displaying the measurement values as well as the substitution targets [P 114], and thus teaches the above-mentioned limitation.
	It is for at least the reasons discussed above that the claims remain rejected under 35 USC 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murakami (U.S. Patent Application Publication No. 20160175508) a blood purification apparatus for monitoring blood purification treatment and corresponding changes. 
Hertz (U.S. Patent Application Publication No. 20130274644) teaches a controller for controlling settings related to blood dialysis treatment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel F Durnin whose telephone number is (571)272-1244. The examiner can normally be reached Mon-Thurs 7-4, Fri 8-12 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Morgan can be reached on 571-272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.F.D./Examiner, Art Unit 3626         

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626